Name: Commission Decision No 303/79/ECSC of 15 February 1979 further amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-17

 Avis juridique important|31979S0303Commission Decision No 303/79/ECSC of 15 February 1979 further amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 042 , 17/02/1979 P. 0005 - 0006 Spanish special edition: Chapter 13 Volume 9 P. 0202 Portuguese special edition Chapter 13 Volume 9 P. 0202 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 28 , 2 . 2 . 1979 , P . 13 . ( 3 ) OJ NO L 353 , 31 . 12 . 1977 ; OJ NO L 126 , 13 . 5 . 1978 ; OJ NO L 183 , 5 . 7 . 1978 ; OJ NO L 372 , 30 . 12 . 1978 . ( 4 ) ANNEX TO COUNCIL REGULATION ( EEC ) NO 2500/77 OF 7 NOVEMBER 1977 ( OJ NO L 289 , 14 . 11 . 1977 ). COMMISSION DECISION NO 303/79/ECSC OF 15 FEBRUARY 1979 FURTHER AMENDING DECISION NO 527/78/ECSC PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 527/78/ECSC OF 14 MARCH 1978 PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION NO 200/79/ECSC ( 2 ), AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 1 THEREOF , WHEREAS THE COMMISSION HAS CONCLUDED ARRANGEMENTS COVERING 1979 WITH POLAND , CZECHOSLOVAKIA , BULGARIA , FINLAND , SOUTH AFRICA , SWEDEN , PORTUGAL , JAPAN AND NORWAY , AND IT IS ACCORDINGLY NECESSARY TO INCLUDE THESE COUNTRIES IN THE ANNEX TO THE SAID DECISION , TOGETHER WITH DETAILS OF THE IRON AND STEEL PRODUCTS COVERED BY THE ARRANGEMENTS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ADDITION IS HEREBY MADE TO THE ANNEX TO DECISION NO 527/78/ECSC : ' 5 . POLAND : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN CCT HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 6 . CZECHOSLOVAKIA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN CCT HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 7 . BULGARIA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN CCT HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 8 . FINLAND : AS REGARDS THE IRON AND STEEL PRODUCTS FOR WHICH THE COMMISSION HAS FIXED BASIC PRICES ( 3 ) WITH THE EXCEPTION OF FERRO-MANGANESE FALLING WITHIN CCT SUBHEADING 73.02 A I ( 4 ). 9 . SOUTH AFRICA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN CCT HEADING NOS 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 10 . SWEDEN : AS REGARDS THE IRON AND STEEL PRODUCTS FOR WHICH THE COMMISSION HAS FIXED BASIC PRICES ( 3 ) WITH THE EXCEPTION OF FERRO-MANGANESE FALLING WITHIN CCT SUBHEADING 73.02 A I ( 4 ). 11 . PORTUGAL : AS REGARDS THE IRON AND STEEL PRODUCTS FOR WHICH THE COMMISSION HAS FIXED BASIC PRICES ( 3 ) WITH THE EXCEPTION OF FERRO-MANGANESE FALLING WITHIN CCT SUBHEADING 73.02 A I ( 4 ). 12 . JAPAN : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN CCT HEADING NOS 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE . 13 . NORWAY : AS REGARDS THE IRON AND STEEL PRODUCTS FOR WHICH THE COMMISSION HAS FIXED BASIC PRICES ( 3 ) WITH THE EXCEPTION OF FERRO-MANGANESE FALLING WITHIN CCT SUBHEADING 73.02 A I ( 4 ). ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL REMAIN APPLICABLE UNTIL 31 DECEMBER 1979 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 15 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION